447 F.2d 1369
Clarence NOCENTELLI, Petitioner-Appellee,v.UNITED STATES of America, Respondent-Appellant.
No. 29880.
United States Court of Appeals, Fifth Circuit.
September 17, 1971.

Appeal from United States District Court, Eastern District of Louisiana; Lansing L. Mitchell, District Judge.
Gerald J. Gallinghouse, U. S. Atty., Joseph R. McMahon, Jr., Asst. U. S. Atty., New Orleans, La., for respondent-appellant.
Clarence Nocentelli, pro se.
Before GODBOLD, CLARK and INGRAHAM, Circuit Judges.
PER CURIAM.

Affirmed. See Local Rule 21.1,2


Notes:


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970).


2
 See Brooks v. United States, 424 F.2d 425 (5th Cir. 1970) and Harrington v. United States, 444 F.2d 1190 (5th Cir. 1971) [1971].